PER CURIAM:
In this claim, submitted for decision following a hearing and the filing of a stipulation by the parties, claimant seeks payment of the sum of $350.60 for damage to her vehicle. Said damage occurred on U. S. Route 460 in the vicinity of Green Valley, Mercer County, West Virginia, which is a highway owned and maintained by the respondent. According to the testimony, claimant’s daughter, Maureen Casey, was operating claimant’s vehicle easterly on U. S. Route 460 on or about February 9, 1979, when she came upon a portion of snow in the traveled section of the roadway. Employees of the respondent, engaged in snow removal operations, had left this pocket of snow upon the highway, constituting a hazard. The car hit this “snow pocket” and sustained damage to the exhaust *183system, alignment, and brake shoes. This occurred as a direct result of respondent’s negligence in failing to properly remove the snow from the highway.
The Court finds the amount of damage resulting from the negligence of the respondent to be $217.06 and hereby makes an award to the claimant in that amount.
Award of $217.06.